Citation Nr: 1542168	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1963 and from January 1964 to June 1972; he also had additional service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that his current erectile dysfunction has been caused or aggravated by his service-connected Parkinson's disease and/or by his service-connected degenerative joint disease of the lumbar spine.

On May 2013 VA genitourinary examination, the Veteran reported a history of having had erectile dysfunction for the past six to seven years; the assessment was erectile dysfunction of unknown etiology.  On May 2014 VA genitourinary examination, he reiterated his history of having had erectile dysfunction for the past six to seven years and stated that he had been tested for an organic cause but that no etiology was found.  The assessment was erectile dysfunction of unknown etiology, controlled with Viagra.  The VA examiner [who indicated that the claims file was not reviewed but that the record in VBMS was reviewed-notably VA no longer maintains a paper claims file for the Veteran] opined that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected Parkinson's disease, with the rationale being that his erectile dysfunction was not due to Parkinson's disease because it pre-dated the diagnosis of his Parkinson's disease by six years and there was no current evidence of aggravation by Parkinson's disease as his condition was well-controlled.  At the March 2015 hearing, the Veteran testified that his erectile dysfunction probably had an onset earlier than the estimate he gave at his VA examinations (when he gave a history of having had the disorder for six to seven years) and also testified that his Parkinson's symptoms had started "well before" he was diagnosed and that his erectile dysfunction may have been part of those symptoms or may also have resulted from his service-connected lumbar spine disability.

The Board finds that the case presents unresolved medical questions requiring medical opinions with adequate rationale addressing:  Whether the Veteran's erectile dysfunction may have been an early symptom of his service-connected Parkinson's disease (as alleged at the March 2015 hearing), and whether the erectile dysfunction has been caused or aggravated by his service-connected lumbar spine degenerative joint disease.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for erectile dysfunction, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for such disability since May 2014.

2.  The AOJ should then arrange for the Veteran to be examined by a urologist to ascertain the nature and likely etiology of his erectile dysfunction.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

Please identify the most likely etiology for the Veteran's erectile dysfunction.  Specifically,

(a) Is it at least as likely as not (a 50% or better probability) that the erectile dysfunction was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected Parkinson's disease?  The examiner should specifically consider and address whether the Veteran's erectile dysfunction may have been an early symptom of his service-connected Parkinson's disease.

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's erectile dysfunction was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected lumbar spine degenerative joint disease?

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

